Citation Nr: 0010095	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-08 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services rendered to the veteran in September 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had a total of 7 years and 5 months of active 
service with his final period of service from July1960 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the VA Medical 
Center in New Orleans, Louisiana Regional Office (RO) in 
February 1998 which denied entitlement to payment or 
reimbursement for private medical services rendered to the 
veteran at the Riverview Medical Center


FINDINGS OF FACT

1.  Service connection has never been established for any 
disability.

2.  In September 1997, the veteran received services from a 
private medical facility.


CONCLUSION OF LAW

The claim for payment or reimbursement of the cost of 
unauthorized private medical services provided to the veteran 
in September 1997 is not well grounded.  38 U.S.C.A. §§ 1703, 
1710, 1728, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
17.52, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

In February 1998, a copy of a bill for services rendered to 
the veteran in September 1997, was received from the 
Riverview Medical Center.

In a letter to Senator John Breaux in March 1998, the veteran 
disclosed that in September 1997 he experienced severe chest 
pain.  He called the VA outpatient clinic in Baton Rouge and 
spoke with a nurse who advised him to go to the nearest 
emergency room.  A short while later a VA physician called 
and told him to go to the nearest emergency room.  He claimed 
the physician advised him that the VA would cover the cost 
because this was a medical emergency.  When he went to the 
nearest emergency room at Riverview Medical center in 
Gonzales, Louisiana, he told the head nurse that he did no 
have medical insurance or the ability to pay.  She called the 
VA in new Orleans immediately.  Within an hour, the hospital 
tried to get him transferred to the VA hospital.  He had to 
stay in Riverview Medical center for five days.  
Subsequently, the VA refused to pay for this hospitalization.

In a report of contact in April 1998, the VA physician 
recollected that he had been advised to call the veteran in 
September 1997 because of his complaints of chest pain.  He 
advised the veteran to come to the VA clinic and informed him 
that VA did not pay for private hospitalization.  He further 
advised the veteran that if he were very sick, and could not 
make it to a VA facility, he should call the 911, and have 
the ambulance take him to the nearest emergency room.  He 
advised that the doctor in the emergency room should then 
call the VA for further directions.

The veteran has not been granted service-connection for any 
disability, including a cardiovascular disorder.

Legal Analysis.

There are statuary and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available. 38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728. Id.; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  It is undisputed in this case that the care rendered 
to the veteran was in fact, emergency care.  Nevertheless, 
the veteran had not been awarded service connection for a 
cardiovascular disorder or for any disability.  Thus, the 
veteran in this case is not eligible for payment or 
reimbursement under 38 U.S.C. § 1728 of medical expenses 
incurred on  because he did not receive care for a service-
connected disability, nor does he have service-connected 
total disability. 

The veteran also contends, in essence, that the VA 
physician's instruction to him to go to the closest hospital 
should be considered prior authorization of the private 
emergency care he received.  As he notes, VA may contract 
with non-VA facilities to provide medical services for which 
VA may assume financial responsibility in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. § 
17.54.  However, VA's authority to enter into such contracts 
or individual authorizations are limited by statute to 
specified types of care or categories of veterans.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.  Individual 
authorization for medical services is available for treatment 
of service-connected disability, disability for which a 
veteran was discharged or released from active service, 
disability of a veteran who has total and permanent service-
connected disability, or for certain disabilities of a 
veteran participating in a VA rehabilitation program. 38 
C.F.R. § 17.52(a).  The particular facts of this case do not 
meet any of the criteria.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, the claim for payment or 
reimbursement of those service is denied as not well 
grounded.  The Board further notes that, in the absence of 
authorizing statutory or regulatory authority, the Board may 
not award payment or reimbursement of the private medical 
expenses at issue.  Zimick, 11 Vet. App. at 50.


ORDER

The claim for entitlement to payment or reimbursement of the 
cost of private medical services rendered to the veteran in 
September 1997 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


